Title: To James Madison from George Logan, 17 July 1810
From: Logan, George
To: Madison, James


Dear Sir
London July 17th: 1810
The Government of the Unite[d] States in renewing commerce with the Belligerants, has done our country great honor as by this magnanimous act, we offer to both nations, another opportunity to do us justice, and to restore our friendship. It has powerfully strengthened our friends in this country—and whatever may be the feelings of the administration; even the ministry in private conversation, and in parliament, profess a desire to preserve peace with the United States. This sentiment is general amongst every class of citizens, which I have witnessed in several instances. I lately attended the annual meeting of the agricultural society of Surry; above eighty gentlemen of the first characters in the county were present. At dinner the two members of parliament for the county presided, when they proposed the following toast, which was drank with great acclamation “Dr. Logan, and may harmony be restored between Breat [sic] Britain and the United States equally honorable and beneficial to both countries.” I am just returned from the annual agricultural meetings of the Duke of Bedford at Woburn; and of Mr: Coke at Holkham; both attended by many of the first nobility and gentry in the kingdom. At the first a universal desire was expressed to preserve peace with the UStates. At the latter a sentiment of that kind was drank by three hundred & forty persons at table; on this occasion partaking of the hospitality of Mr: Coke; among whom were the Duke of Bedford Sir John Sinclair Sir Joseph Banks &c. Mr: Coke has presented me with a new improved drilling machine, which he makes use of himself, and thinks being introduced among us, it will be of service to the United States.
As to public affairs I am a stranger to what is passing between Mr: Pinkney and the Marquis Wellesley. As a private citizen, I have not thought it proper to enquire into the negotiation. But as your Friend I have considered it my duty to remove some prejudices respecting your attachment to France—as that you would rather make a sacrifice to France, than to seek peace with England. I have also expressed an earnest desire that the remaining shadow of the orders in council should be removed, to ensure the success of the negotiation so auspiciously commenced by the two governments. Accept assurances of my highest esteem & friendship
Geo Logan
P. S. I expect to embark in September for the UStates.
